Citation Nr: 0903512	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-10 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right foot 
disorder.  

4.  Entitlement to service connection for a left foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The file contains a properly executed appointment, dated in 
September 2003, of the American Legion as the veteran's 
representative.  There is also a form, dated in December 
2004, which appoints the Disabled American Veterans (DAV) as 
the veteran's representative.  However, this form has not 
been signed by the veteran.  A claimant can have only one 
representative at a time.  38 C.F.R. § 20.601 (2008).  It is 
significant that a copy of the statement of the case was sent 
to the DAV, and not to the American Legion.  Further, DAV has 
provided services as the veteran's representative.  The 
veteran's representation needs to be clarified.  

The veteran requested a videoconference hearing in June 2006.  
One was scheduled, but he failed to report.  He again 
requested a videoconference hearing in January 2009.  Because 
of the confusion as to representation, the requested hearing 
should be rescheduled by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
completely execute the document 
appointing DAV as his representative, 
by signing and dating it or completing 
a similar appointment form.  The 
veteran should be advised that he can 
have the representative of his choice.  
If he chooses a representative other 
than the DAV, that representative 
should be provided with a copy of the 
statement of the case and afforded an 
opportunity to respond.  

2.  After the veteran's representation 
is clarified, he should be scheduled 
for a videoconference hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




